Title: To Thomas Jefferson from John Rea, 25 April 1808
From: Rea, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Phila. April 25th, 1808
                  
                  I have Sent this morning by the mail stage a trunk containing 4 window draperries that you sent to me for—The delay was oweing to not getting damask here for wich I Sent to New York and Baltimore and was disapointed there likewise They are made of the best crimson mantua wich I hope will give Satisfaction and Gratify your
                   humble servant
                  
                     John Rea 
                     
                  
                  
                     NB the bill of Particulars as in with the Draperries
                  
                  
                     J R.
                  
                  
                     the draperries I Sent on to Montecello—as desired and hope they will arrive safe
                  
                  
                     The stile of the draperry
                     [GRAPHIC IN MANUSCRIPT]
                  
               